      Case 2:19-cv-02621-KJM-DB Document 46 Filed 06/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    CARMEL GARCIA; M.Y. AND L.Y.,                    No. 2:19-cv-2621 KJM DB
      minors by and through their guardian ad
11    litem VANESSA RUIZ; L.Y., a minor by
      and through his guardian ad litem
12    FRANCISCA URIOSTEGUI,                            ORDER
13                       Plaintiffs,
14           v.
15    YUBA COUNTY SHERIFF’S
      DEPARTMENT; YUBA COUNTY
16    SHERIFF’S DEPUTIES DOES 1-5; CITY
      OF VACAVILLE; and VACAVILLE
17    POLICE OFFICER DOES 6-10,,
18                       Defendants.
19

20          On April 16, 2021, defendants filed a motion to compel and award sanctions, noticing the

21   motion for hearing before the undersigned pursuant to Local Rule 302(c)(1). (ECF No. 37.) On

22   May 25, 2021, the parties filed a Joint Statement re Discovery Disagreement. (ECF No. 45.) The

23   Joint Statement reflects that the parties have agreed on a supplemental production but have not

24   had sufficient time to produce or review the documents. (Id. at 2.)

25          Accordingly, IT IS HEREBY ORDERED that:

26          1. The June 18, 2021 hearing of defendants’ motion to compel (ECF No. 37) is continued

27   to July 30, 2021;

28   ////
                                                      1
     Case 2:19-cv-02621-KJM-DB Document 46 Filed 06/15/21 Page 2 of 2


 1          2. If a discovery dispute remains, the parties shall engage in further meet and confer

 2   efforts; and

 3          3. On or before July 23, 2021, the parties shall file a Joint Statement that complies with

 4   the undersigned’s Standard Information and the Local Rules. 1

 5   DATED: June 14, 2021                           /s/ DEBORAH BARNES
                                                    UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26   1
       If the parties’ discovery dispute has been resolved defendants may comply with this order by
27   filing a notice of withdrawal of the motion. If the parties’ discovery dispute remains and
     defendants still seek an award of sanctions, defendants shall fully brief that issue as well as the
28   amount sought.
                                                        2
